The plaintiffs’ petition for certification for appeal from the Appellate Court, 17 Conn. App. 664, is granted, limited to the following issues:
“Did the Appellate Court err in rejecting the finding of the attorney trial referee that the owner of the servient tenement was estopped from claiming a termination of the easement by virtue of her failure to object to the enlargement of the home upon the dominant tenement after she had been informed by its owners of their plans to construct the addition?
“Is there an implied covenant of good faith and fair dealing between the servient and dominant tenement *806owners in relation to the terms of an easement and, if so, was it breached by the defendant in failing to object seasonably to the construction of the addition which would cause the easement to terminate by its terms?”
Myra L. Graubard, in support of the petition.
Gordon R. Paterson, in opposition.
Decided May 5, 1989